* Rehearing denied March 23, 1936. Writ of error refused April 27, 1936.
For the reasons assigned in the matter of W.T. Gray et nx. v. Southern Auto Wreckers, Inc. (La.App.) 166 So. 154, and this day decided, it is ordered, adjudged, and decreed that the judgment in favor of plaintiff and against the defendant be, and the same is hereby, reversed, annulled, and set aside, and plaintiff's suit be dismissed at her costs in both courts.
Reversed and rendered.
  OTT, J., not participating. *Page 157